ACCEPTED
                                                                             01-14-00552-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        3/24/2015 2:44:44 PM
                                                                         CHRISTOPHER PRINE
                                                                                      CLERK

                          No. 01-14-00552-CV

                                  ***              FILED IN
                                             1st COURT OF APPEALS
                                                 HOUSTON, TEXAS
                   IN THE COURT OF APPEALS 3/24/2015 2:44:44 PM
               FIRST COURT OF APPEALS DISTRICT
                                             CHRISTOPHER A. PRINE
                                                    Clerk
                          HOUSTON, TEXAS

                                  ***

      MARIBEL AMBRIZ MARTINEZ, GUADALUPE MOTA,
               AND ROSA NELLY TREVINO,
                                Appellants,
                          v.

                       ALFREDO GONZALEZ,
                                    Appellee.

                                ***
           On Appeal from the 365th Judicial District Court
                     of Maverick County, Texas
                                ***
           APPELLANTS’ UNOPPOSED MOTION FOR
          EXTENSION OF TIME TO FILE REPLY BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:

     MARIBEL AMBRIZ MARTINEZ, GUADALUPE MOTA, and

ROSA NELLY TREVINO, Appellants in this matter, respectfully file

this motion requesting an extension of time to file their reply brief in

this cause. By this motion, Appellants seek an extension of twenty days

from the current due date of March 26, 2015 to April 15, 2015. Counsel

for Appellee does not oppose the relief sought by this motion.
                                                I.

       Following two extensions of time, Appellants filed their brief on

December 5, 2014. Appellee likewise received two extensions of time to

file his brief and filed that brief on March 6, 2015. Appellants’ reply

brief is presently due to be filed on or before March 26, 2015.

                                                II.

       Because Appellee’s brief was timely filed and served on the

evening of Friday March 6, 2015. I was engaged in pre-planned family

activities during the ensuing weekend and did not receive Appellee’s

brief until the morning of March 9, 2015. At that time, and throughout

the week ending March 13, 2015, I was tasked with assisting with the

trial of Cause No. CV2013-094384, Bruno v. Landstar System, Inc., et

al., in the Superior Court of Maricopa County, Arizona.

       In the middle of that week, my wife fell ill and was diagnosed with

Influenza B, leaving me as the sole available caregiver for our two

young daughters, who were on Spring Break from school. The following

day, each of my daughters was also diagnosed with Influenza B, leaving

me as the sole available caregiver for my wife and my children. With

the ongoing trial in the Bruno matter, the small amounts of time I had


Appellants’ Unopposed Motion for Extension of Time to File Reply Brief   2	  
available for work were devoted to issues arising from that trial.

Accordingly, I was unable to begin work on the reply brief during the

first week after receipt of Appellee’s brief.

       Upon returning to work on March 16, 2015, I was again unable to

immediately begin work on the reply brief in this matter, as I was

tasked with responding to motions to exclude experts in anticipation of

a March 25, 2015 hearing in Cause No. 2014-CCV-60088-1, Cornelius v.

Anderson Machinery Co., et. al., in the County Court at Law No. 1 of

Nueces County, Texas. Along with the other demands of a busy practice,

these issues left insufficient time before the current deadline to prepare

the reply brief.

                                               III.

       In light of the foregoing, Appellants respectfully request a twenty-

day extension of time, from March 26, 2015 to April 15, 2015, to file

their reply brief.

                                               IV.

       This extension is not sought for purposes of delay. It is requested

because of the above-mentioned circumstances, along with the regular

interruptions of a busy law practice.


Appellants’ Unopposed Motion for Extension of Time to File Reply Brief   3	  
       WHEREFORE, PREMISES CONSIDERED, Appellants Maribel

Ambriz Martinez, Guadalupe Mota, and Rosa Nelly Trevino respectfully

request that this motion be granted and that the time for filing their

brief be extended by twenty days from March 26, 2015 to April 15, 2015.

Appellants also respectfully pray for such other and further relief to

which they may be entitled.

                                 Respectfully submitted,

WATTS GUERRA, LLP                                   LAW OFFICE OF MICHAEL MILLER
Michael J. Murray                                   Michael Miller
State Bar No. 24007721                              State Bar No. 00788060
mmurray@wattsguerra.com                             mmiller@michaelmillerlaw.com
Francisco Guerra IV                                 926 Chulie Drive
State Bar No. 00796684                              San Antonio, Texas 78216
fguerra@wattsguerra.com                             (210) 225-6666 (telephone)
Shalimar S. Wallis
State Bar No. 24033191
swallis@wattsguerra.com
300 Convent Street, Suite 100
San Antonio, Texas 78205
(210) 527-0500 (telephone)


                                 /s/ Michael J. Murray                   .
                                     Michael J. Murray

                         ATTORNEYS FOR APPELLANTS




Appellants’ Unopposed Motion for Extension of Time to File Reply Brief             4	  
                       CERTIFICATE OF CONFERENCE

       Pursuant to Texas Rule of Appellate Procedure 10.1(a)(5), on

March 23, 2015, the undersigned conferred with Ms. Elizabeth Conry

Davidson, attorney for Appellee. Ms. Davidson advised that Appellee

does not oppose the relief Appellants seek by this motion.


                                                   /s/ Michael Murray             .
                                                  Michael J. Murray

                           CERTIFICATE OF SERVICE

       I certify that the foregoing document was electronically filed with

the Clerk of the Court using the electronic filing system of the Court. I

also certify that a true and correct copy of the foregoing was served via

e-service or e-mail on the following counsel of record on March 24, 2015:

   Carl J. Kolb                                        Elizabeth Conry Davidson
   CARL J. KOLB, P.C.                                  Attorney at Law
   926 Chulie Drive                                    926 Chulie Drive
   San Antonio, Texas 78216                            San Antonio, Texas 78216

       Counsel for Appellee Alfredo Gonzalez


                                                   /s/ Michael J. Murray              .
                                                  Michael J. Murray




Appellants’ Unopposed Motion for Extension of Time to File Reply Brief                    5